389 P.2d 648 (1964)
D.R. CONDO, Plaintiff in Error,
v.
The STATE of Oklahoma, Defendant in Error.
No. A-13447.
Court of Criminal Appeals of Oklahoma.
February 12, 1964.
John F. Hudson, Stigler, for plaintiff in error.
Charles Nesbitt, Atty. Gen., Hugh Collum, Asst. Atty. Gen., for defendant in error.
*649 BUSSEY, Judge.
The Plaintiff in Error, D.R. Condo, was charged by information in County Court in Haskell County, Oklahoma, with the offense of Refusing To Allow His Cattle To Be Tested. He was tried by a jury who returned a verdict of guilty, assessing his punishment at a fine of $100.00. Thereafter the Plaintiff in Error filed a Motion For New Trial, and the same was overruled by the court. From the verdict of the Jury and the Order overruling the Motion For New Trial, the Plaintiff in Error, filed an attempted appeal on the 11th day of October, 1963.
Thereafter on the 7th day of November, 1963, the State of Oklahoma, by and through its Attorney General, filed a Motion to Dismiss this purported appeal for the reason that the casemade does not contain a Judgment and Sentence; no response has been filed to the Motion to Dismiss.
We have carefully examined the record and are of the opinion that the Motion to Dismiss should be sustained, for the reason that the casemade does not contain a formal judgment and sentence as required by law. This Court has repeatedly held:
"Where appeal was taken from alleged judgment of conviction and the transcript of the record or casemade contains no copy of the judgment of the trial court, this Court does not acquire jurisdiction of the appeal, and such appeal will be dismissed." Peters v. State, Okl.Cr., 365 P.2d 174; See also: Helterbrand v. State, Okl.Cr., 365 P.2d 169; Wilson v. State, Okl.Cr., 365 P.2d 172; Adams v. State, Okl.Cr., 372 P.2d 884 and Smith v. State, Okl.Cr., 362 P.2d 113.
The purported appeal is accordingly dismissed.
JOHNSON, P.J., and NIX, J., concur.